MEMORANDUM **
Plaintiffs Gattis Johnson and Ruth Hiss appeal the district court’s grant of sum*74mary judgment in favor of ITT Industries on their claims for race discrimination, sex discrimination, retaliation, wrongful termination, breach of implied covenant of good faith and fair dealing, and intentional infliction of emotional distress. We have jurisdiction pursuant to 28 U.S.C. § 1291. We review the district court’s grant of summary judgment de novo, see Delta Savings Bank v. United States, 265 F.3d 1017, 1021 (9th Cir.2001), cert. denied, — U.S.-, 122 S.Ct. 816, 151 L.Ed.2d 700 (2002), the district court’s denial of a motion for time extension for an abuse of discretion, see Chance v. Pac-Tel Teletrac Inc., 242 F.3d 1151, 1161 n. 6 (9th Cir.2001); Kyle v. Campbell Soup Co., 28 F.3d 928, 930 (9th Cir.1994), and the district court’s denial of a motion for reconsideration for an abuse of discretion, see Bellus v. United States, 125 F.3d 821, 822 (9th Cir.1997) (per curiam). We affirm.
Plaintiffs argue that the district court abused its discretion by not allowing them additional time to file their opposition to Defendant’s motion for summary judgment. Plaintiffs waited until the day their opposition was due to file their ex parte motion for an extension. In addition, Plaintiffs failed to justify the continuance, pursuant to Federal Rule of Civil Procedure 56(f), by specifically stating how additional discovery would preclude summary judgment. Plaintiffs’ motion for reconsideration relied on information known to them at the time the extension was denied and was, therefore, improper under the local rules. See C.D. Cal. Local Civ. R. 7.16 (renumbered 2001). Based on the information before it, the district court did not abuse its discretion in denying either Plaintiffs’ motion for an extension of time or their motion for reconsideration.
Plaintiffs also contend that the district court erred in granting summary judgment in favor of ITT Industries. Summary judgment was appropriate on Plaintiffs’ discrimination claims because, once the management at ITT identified the harasser with a sufficient degree of certainty, they initiated action which was successful in ending the harassment. See Ellison v. Brady, 924 F.2d 872, 881-82 (9th Cir.1991) (employers must attempt remedies reasonably calculated to end the harassment). The district court also correctly granted summary judgment in favor of ITT on Plaintiffs’ claims arising from the termination of their employment. The mere presence of the harasser, after his return from a suspension, did not create a hostile work environment from the perspective of a reasonable person because- no additional incidents occurred. See id. at 883 & n. 19. Therefore, Plaintiffs failed to raise a genuine issue of material fact regarding their constructive discharge claim by showing that a reasonable person in their position would have felt they were forced to quit because of intolerable and discriminatory working conditions. See Huskey v. City of San Jose, 204 F.3d 893, 900 (9th Cir.2000). Accordingly, the district court properly granted summary judgment in favor of ITT Industries.
AFFIRMED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by Ninth Circuit Rule 36-3.